Case 19-00271-LT13      Filed 04/30/19   Entered 04/30/19 17:15:02      Doc 64    Pg. 1 of 8




                            TENTATIVE RULING
                  ISSUED BY JUDGE LAURA S. TAYLOR




Debtor:       MICHAEL J. PRATT
Number:       19-00271-LT13
Hearing:      02:00 PM Wednesday, May 1, 2019
Motion:       MOTION FOR SANCTIONS FILED ON BEHALF OF DOES 1-22 (fr
4/17/19)
Hear.
Background
        The underlying State Court litigation began in 2016 when numerous plaintiffs
brought several State Court actions against Debtor Michael J. Pratt ("Pratt" or "Debtor")
and defendants GirlsDoPorn.Com, Andre Garcia, Matthew Wolfe, BLL Media, Inc., BLL
Media Holdings, LLC, Domi Publications, LLC, EG Publications, Inc., M1MMedia, LLC,
Bubblegum Films, Inc., Oh Well Media Limited, Merro Media, Inc., Merro Media
Holdings, Inc., and Merro Media Holdings, LLC (collectively, with Debtor "Defendants";
collectively, without Pratt, "Non-Debtor Defendants"), asserting various claims including
fraud, misappropriation of likeness, and intentional infliction of emotional distress. These
State Court cases were consolidated under Lead Case No.
37-2016-00019027-CU-FR-CTL before Judge Wohlfeil (the "State Court Action"). The
State Court Action was extensively litigated and was set for trial. The Defendants had
moved to continue the trial date, and on January 23, 2019, Judge Wohlfeil issued
tentative rulings denying Defendants' motion to continue trial and finding, among other
things, that there was a "substantial probability" Plaintiffs would prevail on their fraud
claims and be entitled to punitive damages.
      Two hours after Judge Wohlfeil released his tentative order, using a petition that
had been signed days earlier, on January 18, 2019, Pratt filed a voluntary petition under
Chapter 13.
        On January 24, 2019, the day after Judge Wohlfeil ruled, Pratt, via his counsel,
Aaron Sadock, filed a Notice of Removal removing the State Court Action, including all
Defendants, to the United States District Court for the Southern District of California.
Pratt's alleged basis for removal was that the claims against him and the Non-Debtor
Defendants were "related to" his bankruptcy proceeding.
     On February 4, 2019, District Judge William Q. Hayes issued an Order to Show
Cause as to why the removed case should not be referred to this Court (the "OSC").
Case 19-00271-LT13      Filed 04/30/19   Entered 04/30/19 17:15:02      Doc 64    Pg. 2 of 8




       In the bankruptcy case Plaintiffs filed a motion for relief from automatic stay and
a motion shortening time. Pratt filed an opposition in response. The Court granted the
motion. The February 14, 2019 Order validated all action taken in and by the District
Court, to the extent necessary, and allowed the State Court to proceed if Judge Hayes
remanded the case or if it was later remanded by this Court.
      On February 15, 2019, Judge Hayes issued his order referring the case to this
Court as Adversary Proceeding No. 19-90022-LT.
        On February 22, 2019, in the removed and referred Adversary Proceeding
Plaintiffs filed a motion to remand and a motion for order shortening time. Pratt did not
file opposition. On February 28, 2019, the Court entered an order remanding the State
Court Action back to the State Court. The Court specifically ruled that it "lacks subject
matter jurisdiction over the adversary action as to the non-debtor defendants."
("Remand Order") 19-90022, Dkt. No. 16. No one appealed from this order.
       Plaintiffs now seek an award of attorneys' fees and costs against Pratt and his
counsel Aaron Sadock ("Respondents") for the improper removal of the State Court
Action under 28 U.S.C. § 1447(c) and the Court's inherent authority.
      For the reasons set forth below, the Court is inclined to award fees and costs
under § 1447(c) against Pratt. The amount is subject to argument and perhaps an
evidentiary hearing. The Court may use its inherent powers to award fees and costs
against attorney Aaron Sadock, but an evidentiary hearing is likely required.
Standards
       28 U.S.C.A. § 1447 provides in relevant part:
       (c) An order remanding the case may require payment of just costs and any
       actual expenses, including attorney fees, incurred as a result of the removal.
      The Supreme Court in Martin v. Franklin Capital Corp., explained the purpose
and application of § 1447(c):
                The process of removing a case to federal court and then having it
       remanded back to state court delays resolution of the case, imposes additional
       costs on both parties, and wastes judicial resources. Assessing costs and fees
       on remand reduces the attractiveness of removal as a method for delaying
       litigation and imposing costs on the plaintiff. The appropriate test for awarding
       fees under § 1447(c) should recognize the desire to deter removals sought for
       the purpose of prolonging litigation and imposing costs on the opposing party,
       while not undermining Congress' basic decision to afford defendants a right to
       remove as a general matter, when the statutory criteria are satisfied.
              In light of these "large objectives," the standard for awarding fees should
       turn on the reasonableness of the removal. Absent unusual circumstances,
       courts may award attorney's fees under § 1447(c) only where the removing party
       lacked an objectively reasonable basis for seeking removal. Conversely, when an
Case 19-00271-LT13       Filed 04/30/19     Entered 04/30/19 17:15:02       Doc 64    Pg. 3 of 8




       objectively reasonable basis exists, fees should be denied. In applying this rule,
       district courts retain discretion to consider whether unusual circumstances
       warrant a departure from the rule in a given case. For instance, a plaintiff's delay
       in seeking remand or failure to disclose facts necessary to determine jurisdiction
       may affect the decision to award attorney's fees. When a court exercises its
       discretion in this manner, however, its reasons for departing from the general rule
       should be "faithful to the purposes" of awarding fees under § 1447(c).
546 U.S. 132, 140–41 (2005) (citations omitted). Attorney fee awards under section
1447(c) are remedial rather than punitive and, therefore, do not require a finding of bad
faith. Moore v. Permanente Med. Grp., Inc., 981 F.2d 443, 446 (9th Cir. 1992).
       The Court has inherent authority to "assess attorney's fees when a party has "
'acted in bad faith, vexatiously, wantonly, or for oppressive reasons.' " Chambers v.
NASCO, Inc., 501 U.S. 32, 45–46 (1991). "Bad faith" is demonstrated where a party or
attorney delays or disrupts the litigation or hampers enforcement of a court order.
Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 649 (9th Cir. 1997)(citing Hutto
v. Finney, 437 U.S. 678, 689 n. 14 (1978)).
Section 1447(c)
        Respondents argue that they had an objectively reasonable basis for removal,
because the Court potentially had jurisdiction over the State Court Action. First, they
argue that Pratt had a reasonable basis for removal as to himself because Plaintiffs'
state court claims against him were "related to" his bankruptcy estate. This seems
clear. Respondents go on to argue that the Court had "related to" jurisdiction over the
claims against the other State Court Defendants because Plaintiffs' State Court
pleadings allege that Defendants were acting in concert as tortfeasors, and are
otherwise jointly liable, rendering Plaintiffs' claims against the Non-Debtor Defendants
potential claims against the Debtor. Not only does the Court disagree on the issue of
jurisdiction, but it is inclined to rule that even if potential jurisdiction existed, this does
not necessarily mean that there was an "objectively reasonable basis for seeking
removal.”
Related to Jurisdiction
       As noted, Respondents' only alleged source of jurisdiction over the claims of the
non-Debtor Plaintiffs against the Non-Debtor Defendants is "related to" jurisdiction. In
essence, Respondents argue that if Plaintiffs obtain judgments against the Non-Debtor
Defendants, those Non-Debtor Defendants might have claims for indemnification or
contribution against Debtor, thus impacting his bankruptcy estate.
       The Court has already rejected this theory and ruled that it lacked jurisdiction
over the Non-Debtor Defendants. See Remand Order. A similar argument was also
rejected by the Bankruptcy Appellate Panel in In re Neff, 2013 WL 1897019 (B.A.P. 9th
Cir. May 7, 2013), in which the Panel affirmed the bankruptcy court's ruling that the only
way potential indemnification or contribution could give rise to related to jurisdiction,
would be if it were contractual:
Case 19-00271-LT13      Filed 04/30/19    Entered 04/30/19 17:15:02     Doc 64     Pg. 4 of 8




               A cursory review of the record supports the bankruptcy court's
       determination that it lacked "related to" jurisdiction over the Torts Action.
       Bankruptcy jurisdiction includes all civil proceedings that are "related to"
       bankruptcy cases. See 28 U.S.C. § 1334(b). A civil proceeding is "related to" a
       bankruptcy case if the outcome of the proceeding could conceivably have any
       effect on the administration of the bankruptcy estate. Fietz v. Great W. Sav. (In re
       Fietz), 852 F.2d 455, 457 (9th Cir.1988) (adopting the test in Pacor, Inc. v.
       Higgins, 743 F.2d 984, 994 (3d Cir.1984) (hereafter, "Fietz/Pacor ")).
               Here, the bankruptcy court rejected Kwasigroch's alleged indemnity claim
       against Debtor and the bankruptcy estate as a basis for jurisdiction. It found that
       the possibility of an indemnity or contribution claim against Debtor or the estate,
       which existed only to the extent that Kwasigroch was first determined liable, was
       insufficient to establish jurisdiction. It noted that Kwasigroch's argument was
       precisely the argument rejected by the Pacor court.
              In Pacor, the court determined that an action between non-debtor third
       parties had no effect on the debtor's bankruptcy estate. 743 F.2d at 995. It
       concluded that although the outcome of the subject action potentially gave rise to
       an indemnity claim against the estate, in the absence of contractual liability on
       the debtor's part, the outcome in the action would not definitively bind the debtor
       or determine its rights, liabilities, or next course of action. Id.
               As the bankruptcy court here further noted, demonstrating that Debtor was
       contractually obligated to indemnify Kwasigroch might have established "related
       to" jurisdiction. Kwasigroch, however, never presented the bankruptcy court with
       evidence of the retention agreements establishing such contractual liability. He
       referenced the potential indemnity claim in various papers, but did not refer to or
       attach any such retention agreements….
               Therefore, the bankruptcy court correctly concluded based on the only
       actual evidence before it that Kwasigroch's alleged indemnity claim was
       insufficient to establish "related to" jurisdiction under Fietz/Pacor as there was no
       evidence establishing actual contractual liability.
2013 WL 1897019, at *5–6.
        Respondents' allegations of potential related to jurisdiction arise from allegations
in the State Court Action of "civil conspiracy," "alter ego," and agency. Respondents do
not allege a contractual obligation to indemnify the Non-Debtor Defendants, and without
that, any potential secondhand liability arising from the State Court Action is not
necessarily sufficient to establish related to jurisdiction over the State Court Action with
respect to the Non-Debtor Defendants. The parties obviously know the litigation well;
the Court does not. But are the Defendants conceding such indemnity claims? Are
they being actively disputed in the case?
       Respondents rely on the Sizzler case for the proposition that "[c]ontingent liability
is enough to support "related to" jurisdiction under section 1452." Unlike Neff, the
Case 19-00271-LT13      Filed 04/30/19   Entered 04/30/19 17:15:02      Doc 64    Pg. 5 of 8




bankruptcy court in Sizzler did not require an "unconditional contractual obligation" to
indemnify. However, in Sizzler the corporate debtor had agreed to indemnify the
non-debtor employee to the extent required under the Labor Code. In re Sizzler
Restaurants Int'l, Inc., 262 B.R. 811, 818 (Bankr. C.D. Cal. 2001). In this case there is
no evidence that Pratt has agreed to indemnify anyone.
       In short, the Court has already ruled that it lacked jurisdiction over the
Non-Debtor Defendants, and the case law supports this ruling. There appears to be no
objectively reasonable basis for removal of the State Court Action with respect to the
Non-Debtor Defendants based on related to jurisdiction. But, as discussed below,
even if there was some belief that ephemeral related to jurisdiction existed, that does
not end the analysis.
Jurisdiction Does not Necessarily Establish Reasonable Removal
       Even if the Court potentially had jurisdiction over the claims against the
Non-Debtor Defendants, the Panel in Neff went on to explain that a showing of potential
related to jurisdiction did not necessarily protect a removing party from an award under
§ 1447(c):
        Even if jurisdiction existed, however, the result under these facts would be the
        same; and the bankruptcy court expressly so stated. Kwasigroch erroneously
        equates bankruptcy jurisdiction with an objectively reasonable basis for removal.
        In many instances, jurisdiction may supply an objectively reasonable basis for
        seeking removal. Here, however, "related to" jurisdiction would not justify
        removal. Kwasigroch is an attorney. He was an active participant at the hearing
        where the bankruptcy court expressly stated that it would not hear state court
        claims. He was aware of the Stern decision. The Torts Action involved only
        non-debtor parties and only state court causes of action.
Id. at *6.
       The Court agrees. Even if there was potential related to jurisdiction, the Court is
inclined to conclude that Respondents had no possible objective belief that removal
would result in the State Court Action being heard in this Court and that the removal
was for the improper purpose of delaying the State Court action:
      The State Court Action had been heavily litigated and had been set for trial.
Extensive pre-removal litigation is a factor to be considered. See In re Kosovska, 2016
WL 3769293, at *4 (B.A.P. 9th Cir. July 7, 2016).
        The timing of the removal is also a factor. See World Sav. Bank, FSB v. Wu:
        Although Pryce-Jones may have had some legitimate concerns related to the
        scheduling of the state court trial, removing the case a week before that trial is
        set to begin is not the proper vehicle for addressing those concerns. Counsel
        even admitted at the hearing that the timing of the removal was "not entirely
        coincidental." Furthermore, Defendant's arguments for asserting diversity
        jurisdiction are on shaky grounds both legally (with respect to WSB) and factually
Case 19-00271-LT13      Filed 04/30/19    Entered 04/30/19 17:15:02     Doc 64     Pg. 6 of 8




       (with respect to Wu). Accordingly, the court finds that an award of reasonable
       attorney's fees is appropriate.
2008 WL 1994881, at *3 (N.D. Cal. May 5, 2008). Here, the case was removed shortly
before trial was to have begun and after the State Court judge had tentatively ruled
against Pratt and the Non-Debtor Defendants on a critical issue.
        There is not a chance that this Court would not have remanded; who would
reasonably assume that the Court would redo the work of the Superior Court or second
guess its determinations to date? And the choice of a chapter 13 filing underscores
that the Court would not have waited to try the case itself. Chapter 13 cases must
move quickly to confirmation. This Court would not have had the ability to recreate a
trial setting for a case that had been pending for years and was poised for trial.
       Respondents argue that their removal was reasonable because they consulted
with bankruptcy counsel:
       Before moving to remove the State Court Action to District court, Mr. Sadock
       consulted Milberg & De Phillips, P.C. attorney Russ De Phillips, who has been
       practicing bankruptcy law since 1981. Based on the consultation with Mr. De
       Phillips, Pratt decided to seek removal of all Defendants in the State Court
       Action.
However, neither Respondents nor the bankruptcy consultants provide any specifics
about the consultation or the advice given. Neither Mr. Sadock nor Mr. De Phillips
provide any details of the advice sought or given. The Court can only surmise that
Respondents got little actual advice from experienced bankruptcy counsel as they
removed the matter to the District Court despite a standing order referring all bankruptcy
matters to the bankruptcy courts, and they asserted that the automatic stay in Pratt's
bankruptcy case extended to the Non-Debtor Defendants – an assertion that is so
obviously unsound that it defies belief.
         Debtor abandoned his bankruptcy case once the case was remanded indicating
that the filing and removal was solely for the purposes of delaying the State Court
litigation.
      Thus, even if related to jurisdiction did exist, these factors could lead the Court to
conclude that Respondent had no objective belief that removal was proper or that it
would result in the State Court Action being heard in any federal court, including this
one. The Court acknowledges that this determination could require an evidentiary
hearing; the Court would be pleased to hold one promptly.
Award Against Counsel
       The Court is inclined to agree with Respondents that an award under § 1447(c) is
not available as against Mr. Sadock. See Pack v. Hoge Fenton Jones & Appel, Inc.:
       This leaves the issue of who should pay under 28 U.S.C. § 1447(c), Mr. Pack or
       his counsel. District courts are divided on the issue, see In re Crescent City
Case 19-00271-LT13     Filed 04/30/19   Entered 04/30/19 17:15:02    Doc 64    Pg. 7 of 8




      Estates, LLC, 588 F.3d 822, 825 (4th Cir.2009) (collecting cases), and the Ninth
      Circuit has yet to address it. In Crescent City, the Fourth Circuit held that the
      party, not the attorney should be held liable under § 1447(c). Id. The Court
      reasoned that the "American rule”—which provides that the prevailing litigant is
      ordinarily not entitled to collect attorney fees from the loser—"creates the
      presumption that parties bear their own legal cost, win or lose" and, absent
      explicit authorization from Congress, courts should "keep the American rule
      intact."5 Id. at 825–826. The Court finds this reasoning persuasive.
      Accordingly, the Court awards Defendants $5,000 in attorneys' fees in
      connection with Mr. Pack's improper removal. This amount is to be assessed
      against Mr. Pack alone.
2013 WL 140027, at *7–8 (N.D. Cal. Jan. 10, 2013).
       However, given the evidence that Mr. Sadock masterminded and directed the
removal, the Court may be inclined to sanction him under the Court's inherent powers
which the Court may use if the statutory schemes available are found wanting. See In
re DeVille,:
      Smith and Miller argue that the existence of Rule 11of the Federal Rules of Civil
      Procedure and its bankruptcy twin, Rule 9011, severely limited the court's
      authority to impose sanctions via its inherent *551 power. In discussing the
      foundation of a federal court's inherent power, the Supreme Court has
      emphatically rejected the notion that the advent of 28 U.S.C. § 1927 and the
      sanctioning provisions in the Federal Rules of Civil Procedure displaced the
      inherent power to impose sanctions for bad faith conduct. See Chambers, 501
      U.S. at 49–50, 111 S.Ct. 2123 (holding that a court "may safely rely on its
      inherent power" as a sanctioning tool in instances when statutes or rules prove
      inadequate to remedy misconduct). We agree with the BAP's conclusion that,
      given the inadequacy of rules and statutes to sanction Smith and Miller's
      misconduct, the bankruptcy court correctly relied upon its inherent power as a
      sanctioning tool.
361 F.3d 539, 550–51 (9th Cir. 2004). The Court will hear argument. If the Court is
inclined to consider an award against counsel, it may file its own OSC to ensure due
process. See In re Pham, 2017 WL 5148452, at *6 (B.A.P. 9th Cir. Nov. 6, 2017). In
the alternative, it may simply issue a scheduling order that allows counsel time to
respond directly to the claims against him and to engage his own attorney if he deems it
appropriate, if it concludes that this passes due process muster.
Inherent Power Sanctions for Bad Faith
       Movants also request an award of sanctions under the Court's inherent authority,
arguing that the removal was part of a bad faith effort to delay the State Court action.
The Court may so determine after an evidentiary hearing. The question is whether this
type of improper activity should be policed here or by the State Court. The record is
clear as to what Respondents did here and in the District Court, but the State Court may
Case 19-00271-LT13     Filed 04/30/19    Entered 04/30/19 17:15:02     Doc 64   Pg. 8 of 8




be in the best position to determine the effect Respondents efforts had on its
proceeding and to award sanctions as appropriate in connection with the State Court
Action.
Amount of the Award
        The Court is inclined to award fees and costs under § 1447(c) if the Court finds
that it never had jurisdiction over the claims of the non-Debtor Defendants, and, in any
event, if it determines that Respondents had no reasonable objective basis for removal,
and particularly not to the District Court. However, the fees and costs may be less than
those sought by Movants. The only fees and costs awarded may be limited to those
directly related to the removal and efforts to get the action back to the State Court. See
Avitts v. Amoco Prod. Co.:
      Once a court determines that the removal was improper, thus satisfying the
      Miranti threshold requirement, § 1447(c) gives a court discretion to determine
      what amount of costs and fees, if any, to award the plaintiff. Congress has plainly
      limited such an award to those costs and fees "incurred as a result of removal."
      See 28 U.S.C.A. § 1447(c)(West 1994). We interpret this language to limit the
      litigation expenses that may be awarded under this section to fees and costs
      incurred in federal court that would not have been incurred had the case
      remained in state court. This interpretation of the plain language of § 1447(c) is
      buttressed by its legislative history. For example, the House Report states that §
      1447(c) "will ensure that a substantive basis exists for requiring payment of
      actual expenses incurred in resisting an improper removal; civil rule 11 can be
      used to impose more severe sanction when appropriate." H.R.Rep. No. 100-889,
      reprinted in 1988 U.S.C.A.N. 6033.
      We conclude therefore that a party's costs of opposing removal, seeking remand,
      and other expenses incurred because of the improper removal may be awarded.
      By contrast, ordinary litigation expenses that would have been incurred had the
      action remained in state court are not recoverable because such expenses are
      not incurred "as a result of the removal.”
111 F.3d 30, 32 (5th Cir. 1997). (emphasis added).
        The Court will likely require an evidentiary hearing on the amount of the fees and
costs to be awarded. The Court is inclined to award all fees and cost incurred in the
effort to return the case to the State Court, including seeking relief from the stay to
ensure that the District Court could take all necessary steps to remand or transfer the
case to this Court. See Dkt. No. 33, in which the Court granted nunc pro tunc relief to
ensure the actions taken by Judge Hayes were not impacted by the stay. To the extent
that the removal qua delaying tactic increased the Plaintiffs' costs of prosecuting the
action in the State Court, Plaintiffs should be prepared to argue as to why those costs
are appropriately awarded here and if the Court must exercise its inherent authority to
do so.
